Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on October 1, 2021 has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-7 is indicated because the prior art of record does not show or fairly suggest “a second element that is interposed serially between the grounded surface and the first electrode, and that includes two terminals which are electrically coupled mutually and without contact with each other to electrically connect the grounded surface and the first electrode in a non-contact manner, to output, by using the electric coupling between the two terminals, the high- frequency signal outputted from the signal source, to the grounded surface” incorporated with all other limitations as claimed in claims 1 and 7; and “a second element that is interposed serially between the grounded surface and the electrode connected to the grounded surface, to output, by using electric coupling between two terminals in the second element, the high-frequency signal outputted from the signal source, to the grounded surface; and wherein the second element includes two or more element electrodes, and at least one of the element electrodes serves also as the electrode connected to the grounded surface” incorporated with all other limitations as claimed in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/27/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761